Citation Nr: 0124375	
Decision Date: 10/09/01    Archive Date: 10/11/01	

DOCKET NO.  98-14 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Whether the apportionment of the veteran's disability 
compensation benefits was correct?



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from May 1967 to 
February 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Manchester, New 
Hampshire, Regional Office (RO), granting an apportionment of 
the veteran's disability compensation to the veteran's former 
spouse on behalf of his children in the amount of $120 per 
month, effective March 1998.  The veteran thereafter 
submitted a notice of disagreement with this determination 
and his former spouse, through her then attorney, expressed 
disagreement with both the March 1998 effective date of the 
apportionment award as well as the amount of the 
apportionment awarded by the RO.

This case was previously before the Board and was remanded to 
the RO in April 2000 for further development, specifically, 
to afford the veteran a travel board hearing.  This hearing 
was scheduled in August 2001 but the veteran failed to report 
for the hearing.  The case has since been returned to the 
Board.  As noted below, there are problems with the notice 
provided and additional development is needed.


REMAND

As noted above, in August 2001, the veteran did not report 
for a scheduled travel board hearing at the RO.  Our 
preliminary review of the record suggests that the failure to 
report may occurred because notice of the scheduled hearing 
appears to have been sent to an inappropriate address.  It 
appears that since the pendency of this claim the veteran has 
had several mailing addresses, to include a Post Office Box 
in Danbury, New Hampshire, and at least since September 1998, 
a street address in Alexandria, New Hampshire.  However, 
neither of these addresses was used by the RO to notify the 
veteran of his impending travel board hearing.  Instead, 
correspondence to the veteran dated in July and August 2001 
notifying him of his hearing was mailed to the veteran in 
Boscawen, New Hampshire.  This address appears to be the 
current mailing address of the veteran's former spouse.  (See 
correspondence received from the veteran's spouse by the 
Board in August 2001.)

It is noted that this is a contested case, and that while the 
veteran's ex-spouse has an opportunity to appear at the 
hearing, there must be appropriate notice to the individual 
requesting the hearing.  In this case, given the acrimony 
between the parties, it can not be assured that the veteran 
received notice of the scheduled hearing.

There is no regulation requiring a claimant to notify VA of a 
change of address.  Thompson v. Brown, 8 Vet. App. 169 
(1995).  However, the VA is required to send notification to 
a claimant at his or her last-known address.  While the 
mailings to the veteran notifying him of his scheduled 
hearing were not returned to the RO as undeliverable, the 
Board nevertheless believes under the circumstances of this 
case that delivery to the intended recipient, the veteran, 
may not have been accomplished.  See Wood v. Gober, 14 Vet. 
App. 214 (2000).

Accordingly, in keeping with VA statutory duty to notify and 
assist the veteran in the development of his claim, the Board 
hereby REMANDS this case for the following action:

The RO should verify the current address 
for the veteran and thereafter reschedule 
him for the requested travel board 
hearing.  In so doing, the RO should 
ensure that the veteran is properly 
notified of the time and place of that 
hearing.  Further, the apportionee, the 
veteran's former spouse, should be 
apprised of this hearing and notified 
that decisions on her claims are being 
deferred at this time.  She should 
likewise be afforded the opportunity to 
appear at a travel board if she so 
desires.  38 C.F.R. § 20.173 (2000).

Thereafter subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




